Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 1 of 12 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

HOLLY GOLLADAY,                               )
512 Fenley Avenue                             )
Louisville, Kentucky 40222                    )
                                              )
                       PLAINTIFF,             )
                                              )             CIVIL ACTION NO.
v.                                            )
                                              )              __________________________
                                                              3:21-cv-78-BJB
THE ANTHEM COMPANIES, INC.,                   )
220 Virginia Avenue                           )
Indianapolis, Indiana 46204                   )             ELECTRONICALLY FILED
                                              )
       SERVE: CT Corporation System           )
                  306 West Main St., Ste. 512 )
                  Frankfort, Kentucky 40601   )
                                              )
ANTHEM HEALTH PLANS OF KENTUCKY )
INC. d/b/a ANTHEM BLUE CROSS AND              )
BLUE SHIELD,                                  )
13550 Triton Park Boulevard                   )
Louisville, KY 40223                          )
                                              )
       SERVE: CT Corporation System           )
                  306 West Main St., Ste. 512 )
                  Frankfort, Kentucky 40601   )
                                              )
                        DEFENDANTS.           )

                             COMPLAINT AND JURY DEMAND

       Comes the Plaintiff, Holly Golladay, by counsel, and for her Complaint for damages and

Jury Demand against the above-named Defendants states as follows:

                                           PARTIES

       1.     Plaintiff, Holly Golladay, at all times pertinent to the allegations in the Complaint

was a resident of Lyndon, Jefferson County, Kentucky.




                                                1
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 2 of 12 PageID #: 2




        2.    Defendant, The Anthem Companies, Inc., is an Indiana corporation with its

principal office located at 220 Virginia Avenue, Indianapolis, Indiana 46204. Defendant Anthem

Health Plans of Kentucky, Inc. d/b/a Anthem Blue Cross and Blue Shield is a Kentucky

corporation with its principal place of business being located at 13550 Triton Park Boulevard,

Louisville, Kentucky 40223.      For purposes of this Complaint, Defendant The Anthem

Companies, Inc. and Defendant Anthem Health Plans of Kentucky, Inc. d/b/a Anthem Blue

Cross and Blue Shield will be collectively referred to as “Anthem.”

                               JURISDICTION AND VENUE

        3.    This Court has subject matter jurisdiction over the claims set forth herein pursuant

to 28 U.S.C. §1331 as this action arises under the provisions of 42 U.S.C. §12101 et seq. (the

Americans with Disabilities Act or ADA) and 29 U.S.C. §2601 et seq. (the Family Medical

Leave Act or FMLA). This Court has supplemental jurisdiction over Plaintiff’s claims filed

under the provisions of the Kentucky Civil Rights Act (“KCRA”) encoded at KRS Chapter 344

pursuant to 28 U.S.C. §1367.

        4.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) as a

substantial part of the events or omissions giving rise to this claim occurred in this judicial

district.

                          STATEMENT OF PERTINENT FACTS

        5.    Plaintiff Holly Golladay (hereinafter “Plaintiff and/or Golladay”) was employed

by Defendants Anthem at its office in Louisville, Kentucky from October 2014 until May 2020.

        6.    During her employment with Defendants Anthem, Golladay started as a Customer

Service Associate and worked her way up to a Manager position. During her employment with




                                               2
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 3 of 12 PageID #: 3




Anthem Plaintiff received multiple promotions, annual salary increases, bonuses, and awards for

her work performance.

       7.      On or around December 2016, Plaintiff Golladay was initially approved for

FMLA leave by Defendants Anthem for breast cancer treatment and medical conditions related

to such treatment. Plaintiff’s FMLA leave was routinely renewed by Anthem and continued

without issue until on or about February 2020.

       8.      On or about January 6, 2020, Anthem hired Ms. April Flynn as Plaintiff’s new

Director and immediate supervisor. On or about February 7, 2020, Ms. Flynn made comments to

Plaintiff that Plaintiff’s team felt that her time away from work in the last Quarter of 2019 due to

breast cancer related illnesses, treatment and/or complications made her a less effective

supervisor (Plaintiff utilized FMLA leave during the above-referenced absence from work with

Anthem).

       9.      On or about February 17, 2020, Plaintiff informed Ms. Flynn that a recent

radiological study confirmed the presence of a mass in her lung that could be metastasized breast

cancer, and that Plaintiff would need a follow up CT scan in April or May of 2020 to determine

if a biopsy of her lung would be necessary. Shortly after Plaintiff informed Ms. Flynn of the

mass in her lung and the need for future medical treatment to evaluate the mass, Ms. April Flynn

engaged in the following retaliatory conduct:        Ms. Flynn excluded Plaintiff from Manager

meetings she had always participated in prior to February 2020; Ms. Flynn disciplined Plaintiff

for sending a meme referencing Lionel Ritchie to her team members and Ms. Flynn which Ms.

Flynn unjustifiably categorized as racist. Anthem’s Human Resources department investigated

the meme sent by Plaintiff and found it not to be discriminatory in nature. However, Ms. Flynn

regularly sent out memes that were discriminatory in nature including the meme attached hereto



                                                 3
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 4 of 12 PageID #: 4




as “Exhibit A” which depicts a man dressed in drag; Ms. Flynn diverted lines of business to

other departments without explanation or justification that ultimately hindered Plaintiff’s

department growth; Ms. Flynn placed Plaintiff on an unwarranted company performance

improvement plan without pre-plan “coaching” as required by company policy; on or about April

14, 2020, Ms. Flynn interfered with Plaintiff’s lawful right to use FMLA leave for her “serious

health condition” when she stated that Plaintiff was required to take the full day off for a

physician’s appointment to evaluate a mass in her lung that only required her to miss one-half

day. Ms. Flynn insisted that Plaintiff not return to work and use her PTO time to cover the

remainder of the day even though she could have returned to work after her physician’s

appointment; and Ms. Flynn diverted new hires to other departments and informed Plaintiff she

would no longer be receiving new hires as was planned before Ms. Flynn assumed her new

Director position.

       10.     On or around April 2020, Plaintiff reported Ms. Flynn’s retaliatory behavior to

Anthem’s Human Resources department. An investigation was conducted and Human Resources

met with Plaintiff on or about May 6, 2020.            Thereafter, Anthem’s Human Resources

department informed Plaintiff that they warned Ms. Flynn not to make additional disparaging

comments about Plaintiff’s use of FMLA leave and that they were closing the investigation.

       11.     On May 7, 2020, the day after the Anthem’s Human Resources department closed

its investigation about Ms. Flynn’s conduct as alleged by Plaintiff, Plaintiff received notice from

Ms. Flynn that she was being issued a written warning for her alleged unsatisfactory completion

of the performance improvement plan that Ms. Flynn placed her on in February 2020. Plaintiff

requested a copy of the written warning from Ms. Flynn but it was never provided.




                                                4
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 5 of 12 PageID #: 5




       12.     On May 18, 2020, Plaintiff Golladay was terminated from her position with

Anthem by her supervisor April Flynn and a Human Resources Associate named Charlene

Rodgers. Plaintiff was informed that the reason for her termination was lack of oversight and

lack of integrity because Plaintiff failed to discover that an employee on her team was engaging

in “call avoidance,” and that Plaintiff refused to immediately fire the employee that was

discovered to have engaged in “call avoidance.” However, the basis for Plaintiff’s termination

was merely a pretext to discrimination and retaliation as Anthem’s audit department is

responsible for detecting when Anthem employees engage in “call avoidance.” This has never

been the responsibility of the Plaintiff as that employee’s direct supervisor nor would have the

knowledge and/or computer technology to detect a pattern of “call avoidance” by an employee

under her supervision. Moreover, Plaintiff utilized FMLA leave on May 12, 2020 for a CT

imaging study of the mass in her breast and received an email from Ms. Flynn on that same day

asking about the status of Plaintiff’s investigation into her employee’s “call avoidance” issue.

Plaintiff returned to work the following day, May 13, 2020, and on May 14, 2020, Ms. Flynn

terminated the employee engaging in “call avoidance” and thereafter terminated the Plaintiff on

May 18, 2020 for not terminating the employee who engaged in “call avoidance” quickly

enough. Moreover, upon information and belief, Ms. Flynn’s termination of the employee

engaging in “call avoidance” in such an abrupt fashion was not consistent with the disciplinary

action dictated by company policy which typically required counseling and/or less drastic

disciplinary action such as a verbal or written warning prior to termination.

       13.     On or about November 2, 2020, Plaintiff filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (hereinafter “EEOC”) (Charge No. 474-2020-

00932).



                                                 5
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 6 of 12 PageID #: 6




       14.     Plaintiff received a Notice of Right to Sue letter for her November 2, 2020 EEOC

Charge of Discrimination (Charge No. 474-2020-00932) on or after December 16, 2020, a copy

of which is attached hereto as Exhibit B.

                                             COUNT I

  DISCRIMINATION IN EMPLOYMENT BASED ON DISABILITY IN VIOLATION OF THE
   AMERICANS WITH DISABILITIES ACT AND THE KENTUCKY CIVIL RIGHTS ACT.

       15.     Plaintiff repeats and re-alleges by reference each and every allegation contained

in the preceding paragraphs and incorporates the same as if fully set forth herein.

       16.     Plaintiff asserts that Anthem is a “covered entity” as defined in 42 U.S.C.

§12111(2).

       17.     Plaintiff asserts that Anthem is an “employer” as defined in KRS §344.030(2).

       18.     Plaintiff is a “qualified individual” as defined in 42 U.S.C. §12111(8) as Plaintiff,

either with or without reasonable accommodation, was qualified and capable of performing the

essential functions of her former job with Anthem.

       19.     Plaintiff has a “disability”—metastatic breast cancer—as defined in 42 U.S.C.

§12102(1) and applicable federal regulations, as she has a physical or mental impairment that

substantially limits one or more major life activities, a record of such impairment, or was

perceived and/or regarded as having such an impairment. More specifically, 29 C.F.R. Part

1630, provides that cancer is an example of “impairments that are episodic or in remission” and

is therefore considered a disability that substantially limits the major life activity of “normal cell

growth.” See 29 CFR 1630.2(g)(4) and 29 CFR 1630.2(g)(5).

       20.     Plaintiff is a “qualified individual with a disability” as defined in KRS 344.030(1)

based upon the facts alleged in the foregoing paragraphs of this Complaint.




                                                  6
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 7 of 12 PageID #: 7




       21.     Plaintiff states that as a direct result of her disability, record of disability, or

Anthem having regarded or perceived her as disabled, she was discriminated against with regard

to the terms, conditions, and privileges of employment and ultimately terminated from

employment all due to her disability in violation of the Americans with Disabilities Act, 42

U.S.C. §12112(a) and the Kentucky Civil Rights Act, KRS 344.040(1)(a).

       22.     As a direct and proximate result of Anthem’s discriminatory conduct as described

in this Count of the Complaint, Plaintiff has suffered and will continue to suffer lost wages and

benefits in the past and future, severe mental and emotional distress, she has incurred medical

expenses in the past and will continue to incur future medical expenses and other incidental

expenses, and she has suffered and will continue to suffer loss of enjoyment of life, personal

indignity and humiliation, and other non-pecuniary losses.

       23.     As a further direct and proximate result of Anthem’s discriminatory conduct as

described in this Count of the Complaint, Plaintiff has been compelled to retain the services of

counsel in an effort to enforce the terms and conditions of her employment relationship with

Anthem and has thereby incurred and will continue to incur legal fees and costs, the full nature

and extent of which are presently unknown to Plaintiff.

                                            COUNT II

  RETALIATORY HARASSMENT/RETALIATION IN VIOLATION OF THE AMERICANS
       WITH DISABILITIES ACT AND THE KENTUCKY CIVIL RIGHTS ACT.

       24.     Plaintiff repeats and re-alleges by reference each and every allegation contained

in the preceding paragraphs and incorporates the same as if fully set forth herein.

       25.     Plaintiff asserts that Anthem is a “covered entity” as defined in 42 U.S.C.

§12111(2).

       26.     Plaintiff asserts that Anthem is an “employer” as defined in KRS §344.030(2).

                                                 7
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 8 of 12 PageID #: 8




       27.     Plaintiff is a “qualified individual” as defined in 42 U.S.C. §12111(8) as Plaintiff,

either with or without reasonable accommodation, was qualified and capable of performing the

essential functions of her former job with Anthem.

       28.     Plaintiff has a “disability”—metastatic breast cancer—as defined in 42 U.S.C.

§12102(1) and related federal regulations, as she has a physical or mental impairment that

substantially limits one or more major life activities, a record of such impairment, or was

perceived and/or regarded as having such an impairment. More specifically, 29 C.F.R. Part

1630, provides that cancer is an example of “impairments that are episodic or in remission” and

is therefore considered a disability that substantially limits the major life activity of “normal cell

growth.” See 29 CFR 1630.2(g)(4) and 29 CFR 1630.2(g)(5).

       29.     Plaintiff states that she is a “qualified individual with a disability” as defined in

KRS 344.030(1) based upon the facts alleged in the foregoing paragraphs of this Complaint.

       30.     Plaintiff initially engaged in activity protected by the Americans with Disabilities

Act, 42 U.S.C. §12101 et seq., and the Kentucky Civil Rights Act, KRS Chapter 344, when she

requested a reasonable accommodation for her disability—medical leave for the treatment of her

metastatic breast cancer and related medical conditions--and thereafter engaged in additional acts

that involved “protected activity” beginning on or about April 2020 when Plaintiff reported Ms.

Flynn’s discriminatory and retaliatory behavior based upon Plaintiff’s disability to Anthem’s

Human Resources department as more fully described in the foregoing paragraphs of this

Complaint including, but not limited to, paragraphs 8, 9 and 10 of this Complaint.

       31.     After Plaintiff requested reasonable accommodations from agents or employees of

Anthem and otherwise engaged in “protected activity” beginning on or about April 2020 when

Plaintiff reported Ms. Flynn’s discriminatory and retaliatory behavior based upon Plaintiff’s



                                                  8
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 9 of 12 PageID #: 9




disability to Anthem’s Human Resources department, Plaintiff experienced retaliatory

harassment at the hands Ms. Flynn and/or other agents or employees of Anthem as more fully

described in the foregoing paragraphs of this Complaint, including, but not limited to, Plaintiff’s

ultimate termination by Anthem on May 18, 2020.

       32.     There is a causal connection between Plaintiff’s engagement in protected

activity—Plaintiff’s initial requests for reasonable accommodations from agents or employees of

Anthem and her April 2020 complaints to Anthem’s Human Resources department regarding

Ms. Flynn’s discriminatory and retaliatory behavior– and the retaliatory harassment and

discrimination engaged in by April Flynn as more fully described in the foregoing paragraphs of

the Complaint including Anthem’s termination of the Plaintiff on May 18, 2020.

       33.     Anthem violated the Americans with Disabilities Act, 42 U.S.C. §12203, and the

Kentucky Civil Rights Act, KRS §344.280, when its agents or employees unlawfully engaged in

a pattern of retaliatory conduct, harassment, discrimination and ultimately termination after

Plaintiff engaged in an activity protected by the Americans with Disabilities Act and the

Kentucky Civil Rights Act.

       34.     As a direct and proximate result of Anthem’s unlawful conduct as alleged in this

Count of the Complaint, Plaintiff has suffered and will continue to suffer lost wages and benefits

in the past and future, severe mental and emotional distress, past and future medical expenses

and other incidental expenses, and has further suffered and will continue to suffer loss of

enjoyment of life, personal indignity and humiliation, and other non-pecuniary losses.

       35.     As a further direct and proximate result of Anthem’s violation of the ADA and

KRS 344.280 as described herein, Plaintiff has been compelled to retain the services of counsel

in an effort to enforce the terms and conditions of her employment relationship with Anthem and



                                                9
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 10 of 12 PageID #: 10




 has thereby incurred and will continue to incur legal fees and costs, the full nature and extent of

 which are presently unknown to Plaintiff.

                                                COUNT III

              RETALIATION IN VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

        36.     Plaintiff repeats and re-alleges by reference each and every allegation contained

 in the preceding paragraphs and incorporates the same as if fully set forth herein.

        37.     Anthem is an “employer” as defined in 29 U.S.C. § 2611(4)(A).

        38.     Plaintiff states that she was an “eligible employee” under 29 U.S.C.

  §2611(2)(A)(i) as she had been working for Anthem over 12 months and met the other

  statutory requirements on the occasions that she applied for and was subsequently approved for

  FMLA leave by Anthem.

        39.     Plaintiff availed herself of a protected right under the FMLA when she requested

 FMLA leave for a “serious health condition”—i.e. breast cancer—beginning on or around

 December 2016 and continuing throughout her employment with Anthem until she was

 ultimately terminated on May 18, 2020.

        40.     Plaintiff suffered adverse employment actions including termination and was

 subjected to other retaliatory conduct as more fully described in the Complaint after she returned

 to work on several occasions from FMLA leave beginning on or about February 2020 and

 through the time of her termination on May 18, 2020.

        41.     There is a causal connection between Plaintiff availing herself of a protected right

 under the FMLA, and Anthem’s engagement in adverse employment actions and other forms of

 retaliation as more fully alleged in the Complaint including her termination from employment

 with Anthem on May 18, 2020.



                                                 10
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 11 of 12 PageID #: 11




        42.    As a direct and proximate result of Anthem’s retaliation against Plaintiff in

 violation of the provisions of the FMLA as alleged in this Count of the Complaint, Plaintiff has

 suffered and will continue to suffer lost wages and benefits in the past and future and other

 related damages.

        43.    Anthem’s conduct in retaliating against the Plaintiff was an intentional violation

 of the FMLA. Accordingly, an award of “liquidated damages” against Anthem is warranted

 under the Family Medical Leave Act.

        WHEREFORE, Plaintiff, Holly Golladay, demands judgment against Defendant The

 Anthem Companies, Inc. and Defendant Anthem Health Plans of Kentucky, Inc. d/b/a Anthem

 Blue Cross and Blue Shield as follows:

        1.     Judgment against the Defendants either jointly or severally in an amount
               sufficient to fully compensate the Plaintiff for her lost wages and benefits in the
               past, for her future lost wages and benefits, for her past and future medical
               expenses, for her severe mental and emotional distress, personal indignity,
               humiliation, and other pecuniary and non-pecuniary losses suffered as a result of
               Defendants’ violations of 42 U.S.C. §12112, 42 U.S.C. §12203, KRS
               344.040(1)(a) and KRS §344.280 as alleged herein;

        2.     Judgment against Defendants either jointly or severally in an amount sufficient to
               fully compensate Plaintiff for her damages as more fully alleged in the Complaint
               for Defendants’ violations of the Americans with Disabilities Act, 42 U.S.C.
               §12101 et seq., the Family Medical Leave Act, 29 U.S.C. §2601 et seq., and the
               Kentucky Civil Rights Act, KRS Chapter 344;

        3.     For her costs expended herein;

        4.     For an award of “liquidated damages” under the provisions of the Family Medical
               Leave Act, 29 U.S.C. §2601 et seq.;

        5.     For her reasonable attorney’s fees as provided for by statute;

        6.     For a trial by jury;

        7.     For pre-judgment and post-judgment interest at the prevailing legal rate;

        8.     For leave to amend the pleadings as proof develops; and

                                                11
Case 3:21-cv-00078-BJB-CHL Document 1 Filed 02/05/21 Page 12 of 12 PageID #: 12




      9.    For any and all other relief that she may appear to be entitled to under the law.


                                          Respectfully submitted,

                                               /s/   Charles W. Miller
                                           Charles W. Miller
                                           T. Ryan Greer
                                           CHARLES W. MILLER & ASSOCIATES
                                           Waterfront Plaza, Suite 2104
                                           325 West Main Street
                                           Louisville, KY 40202
                                           P: (502) 583-2300
                                           F: (502) 583-2323
                                           E: cmiller@cwmassociates.com
                                           COUNSEL FOR PLAINTIFF




                                             12
